Name: Commission Regulation (EEC) No 2575/89 of 24 August 1989 fixing the import levies on frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 249/44 Official Journal of the European Communities 25. 8 . 89 COMMISSION REGULATION (EEC) No 2575/89 of 24 August 1989 fixing the import levies on frozen beef and veal tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal 0. as last amended by Regula ­ tion (EEC) No 571 /89 (2), and in particular Article 12 (8) thereof, Whereas the import levies on frozen beef and veal were fixed by Commission Regulation (EEC) No 1831 /89 (3), as amended by Regulation (EEC) No 2253/89 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1831 /89 to the quota ­ Article 1 The import levies on frozen beef and veal shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43. (3) OJ No L 177, 24. 6. 1989, p. 55, (j OJ No L 216, 27. 7. 1989, p. 20. 25. 8 . 89 Official Journal of the European Communities No L 249/45 ANNEX to the Commission Regulation of 24 August 1989 fixing the import levies on frozen beef and veal (') (ECU/ 100 kg) CN code Levy  Net weight  0202 10 00 193,155 0202 20 10 193,155 0202 20 30 154,524 0202 20 50 241,444 0202 20 90 289,732 0202 30 10 241,444 0202 30 50 241,444 0202 30 90 332,226 0206 29 91 332,226 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories.